Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance: While the closest art of record (see notice of references cited as well as Applicants’ IDS) do disclose optical glasses having a composition comprising metals similar to that claimed, the art simply fails to teach or render obvious the claimed composition totals in combination with meeting the required formula. 
Although the art cited does disclose individual content ranges that one may attempt to argue would allow for overlapping La+Y+Gd and Zr+Hf+Ta totals and formula, this assertion would be unreasonable. Specifically, not only does all the cited art not teach or fairly suggest compositions having such totals while also meeting the high value requirement of the formula claimed, the art provides no reason on why one would desire such a composition combination and it is noted that all the Examples in the art not only fail to meet the claimed requirements but the compositions that are used provide for totals that when placed in the claimed formula are much less than the required 958.4. As such, although the art may teach individual ranges, to meet the claimed totals and formula, one having ordinary skill would be picking and choosing out of many possible compositions absent any direction or suggestion to obtain a composition similar to that claimed and obtaining the claimed requirements would be considered unreasonable absent undue experimentation. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784